UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35236 Orchid Island Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3269228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ýNon-accelerated filer ¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No ý Number of shares outstanding at October 30, 2015: 21,768,190 ORCHID ISLAND CAPITAL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 1 Statements of Operations (unaudited) for the nine and three months ended September 30, 2015 and 2014 2 Statement of Stockholders’ Equity (unaudited) for the nine months ended September 30, 2015 3 Statements of Cash Flows (unaudited) for the nine months ended September 30, 2015 and 2014 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 41 ITEM 4. Controls and Procedures 45 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 46 ITEM 1A. Risk Factors 46 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 ITEM 3. Defaults upon Senior Securities 46 ITEM 4. Mine Safety Disclosures 46 ITEM 5. Other Information 46 ITEM 6. Exhibits 47 SIGNATURES 48 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ORCHID ISLAND CAPITAL, INC. BALANCE SHEETS ($ in thousands, except per share data) (Unaudited) September 30, 2015 December 31, 2014 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Accrued interest receivable Derivative assets, at fair value - Receivable for securities sold, pledged to counterparties - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ $ Payable for unsettled securities purchased - Accrued interest payable Due to affiliates Other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 100,000,000 shares authorized; no shares issued and outstanding as of September 30, 2015 and December 31, 2014 - - Common Stock, $0.01 par value; 500,000,000 shares authorized, 21,892,773 shares issued and outstanding as of September 30, 2015 and 16,699,656 shares issued and outstanding as of December 31, 2014 Additional paid-in capital Accumulated (deficit) retained earnings ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 1 See Notes to Financial Statements ORCHID ISLAND CAPITAL, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Nine and Three Months Ended September 30, 2015 and 2014 ($ in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, Interest income $ Interest expense ) Net interest income Realized (losses) gains on mortgage-backed securities ) ) Unrealized (losses) gains on mortgage-backed securities ) ) ) (Losses) gains on derivative instruments ) ) ) Net portfolio (loss) income ) ) Expenses: Management fees Accrued incentive compensation Directors' fees and liability insurance Audit, legal and other professional fees Direct REIT operating expenses 86 36 Other administrative Total expenses Net (loss) income $ ) $ $ ) $ Basic and diluted net (loss) income per share $ ) $ $ ) $ Weighted Average Shares Outstanding Dividends declared per common share $ See Notes to Financial Statements 2 ORCHID ISLAND CAPITAL, INC. STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) For the Nine Months Ended September 30, 2015 ($ in thousands, except per share data) Additional Retained Common Paid-in Earnings Stock Capital (Deficit) Total Balances, January 1, 2015 $ Net loss - - ) ) Cash dividends declared, $1.50 per share - ) - ) Issuance of common stock pursuant to public offerings 63 - Issuance of common stock pursuant to equity compensation plan - - Amortization of equity compensation - - Shares repurchased and retired ) ) - ) Balances, September 30, 2015 $ $ $ ) $ See Notes to Financial Statements 3 ORCHID ISLAND CAPITAL, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2015 and 2014 ($ in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Stock based compensation Realized and unrealized losses (gains) on mortgage-backed securities ) Realized losses on interest rate swaptions Realized gains on forward settling to-be-announced securities ) - Changes in operating assets and liabilities: Accrued interest receivable ) ) Other assets ) ) Accrued interest payable ) Other liabilities 9 Due to affiliates 89 NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: From mortgage-backed securities investments: Purchases ) ) Sales Principal repayments Increase in restricted cash ) ) Proceeds from net settlement of to-be-announced securities 24 - Purchase of interest rate swaptions, net of margin cash received ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from repurchase agreements Principal payments on repurchase agreements ) ) Cash dividends ) ) Proceeds from issuance of common stock, net of issuance costs Common stock repurchases ) - NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES: Securities acquired settled in later period $ $ Securities sold settled in later period See Notes to Financial Statements 4 ORCHID ISLAND CAPITAL,INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) SEPTEMBER 30, 2015 NOTE 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and Business Description Orchid Island Capital, Inc. (“Orchid”or the “Company”), was incorporated in Maryland on August 17, 2010 for the purpose of creating and managing a leveraged investment portfolio consisting of residential mortgage-backed securities (“RMBS”).From incorporation to February 20, 2013 Orchid was a wholly owned subsidiary of Bimini Capital Management, Inc. (“Bimini”).Orchid began operations on November 24, 2010 (the date of commencement of operations).From incorporation through November 24, 2010, Orchid’s only activity was the issuance of common stock to Bimini. On February 20, 2013, Orchid completed the initial public offering (“IPO”) of its common stock in which it sold approximately 2.4 million shares of its common stock and raised gross proceeds of $35.4 million.Orchid is an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”). Orchid completed a secondary offering of 1,800,000 common shares on January 23, 2014.The underwriters exercised their overallotment option in full for an additional 270,000 shares on January 29, 2014.The aggregate net proceeds to Orchid were approximately $24.2 million which were invested in RMBS that are issued and the principal and interest of which are guaranteed by a federally chartered corporation or agency (“Agency RMBS”) on a leveraged basis. Orchid completed a secondary offering of 3,200,000 common shares on March 24, 2014.The underwriters exercised their overallotment option in full for an additional 480,000 shares on April 11, 2014.The aggregate net proceeds to Orchid were approximately $44.0 million which were invested in Agency RMBS securities on a leveraged basis. On June 17, 2014, Orchid entered into an equity distribution agreement (the “June 2014 Equity Distribution Agreement”) with two sales agents pursuant to which the Company could offer and sell, from time to time, up to an aggregate amount of $35,000,000 of shares of the Company’s common stock in transactions that were deemed to be “at the market” offerings and privately negotiated transactions.The Company issued a total of 2,528,416 shares under the June 2014 Equity Distribution Agreement for aggregate proceeds of approximately $34.2 million, net of commissions and fees, prior to its termination. On September 3, 2014, Orchid entered into a second equity distribution agreement (the “September 2014 Equity Distribution Agreement”) with two sales agents pursuant to which the Company could offer and sell, from time to time, up to an aggregate amount of $75,000,000 of shares of the Company’s common stock in transactions that are deemed to be “at the market” offerings and privately negotiated transactions.The September 2014 Equity Distribution Agreement replaced the June 2014 Equity Distribution Agreement.The Company issued a total of 5,087,646 shares under the September 2014 Equity Distribution Agreement for aggregate proceeds of approximately $69.1 million, net of commissions and fees, prior to its termination. On March 2, 2015, Orchid entered into a third equity distribution agreement (the “March 2015 Equity Distribution Agreement”) with two sales agents pursuant to which the Company may offer and sell, from time to time, up to an aggregate amount of $100,000,000 of shares of the Company’s common stock in transactions that are deemed to be “at the market” offerings and privately negotiated transactions.The March 2015 Equity Distribution Agreement replaced the September 2014 Equity Distribution Agreement.Through September 30, 2015, the Company issued a total of 6,221,102 shares under the March 2015 Equity Distribution Agreement for aggregate proceeds of approximately $83.1 million, net of commissions and fees. 5 On July 29, 2015 the Company’s Board of Directors authorized the repurchase of up to 2,000,000 shares of the Company’s common stock. The timing, manner, price and amount of any repurchases will be determined by the Company in its discretion and will be subject to economic and market conditions, stock price, applicable legal requirements and other factors.The authorization does not obligate the Company to acquire any particular amount of common stock and the program may be suspended or discontinued at the Company’s discretion without prior notice. Through September 30, 2015, the Company repurchased a total of 1,069,720 shares at an aggregate cost of approximately $9.5 million, net of commissions and fees. Basis of Presentation and Use of Estimates The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine and three month periods ended September 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. The balance sheet at December 31, 2014 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.The significant estimates affecting the accompanying financial statements are the fair values of RMBS, Eurodollar and Treasury note (“T-Note”) futures contracts, to-be-announced (“TBA”) securities, as discussed below, and interest rate swaptions. Statement of Comprehensive Income (Loss) In accordance with the Financial Accounting Standards Board (the “FASB”) Accounting Standards Codification (“ASC”) Topic 220, Comprehensive Income, a statement of comprehensive income (loss) has not been included as the Company has no items of other comprehensive income (loss). Comprehensive income (loss) is the same as net income (loss) for the periods presented. Cash and Cash Equivalents and Restricted Cash Cash and cash equivalents include cash on deposit with financial institutions and highly liquid investments with original maturities of three months or less at the time of purchase. At September 30, 2015, restricted cash consisted of $9.2 million of cash held by a broker as margin on Eurodollar futures contracts and $2.0 million of cash held on deposit as collateral with repurchase agreement counterparties.At December 31, 2014 restricted cash consisted of approximately $5.2 million of cash held by a broker as margin on Eurodollar futures contractsand $2.6 million of cash held on deposit as collateral with repurchase agreement counterparties. The Company maintains cash balances at four banks, and, at times, balances may exceed federally insured limits. The Company has not experienced any losses related to these balances. The Federal Deposit Insurance Corporation insures eligible accounts up to $250,000 per depositor at each financial institution. At September 30, 2015, the Company’s cash deposits exceeded federally insured limits by approximately $65.9 million. Restricted cash balances are uninsured, but are held in separate customer accounts that are segregated from the general funds of the counterparty.The Company limits uninsured balances to only large, well-known bank and derivative counterparties and believes that it is not exposed to any significant credit risk on cash and cash equivalents or restricted cash balances. 6 Mortgage-Backed Securities The Company invests primarily in mortgage pass-through (“PT”) certificates, collateralized mortgage obligations, and interest only (“IO”) securities and inverse interest only (“IIO”) securities representing interest in or obligations backed by pools of RMBS. These investments meet the requirements to be classified as available for sale under ASC 320-10-25, Debt and Equity Securities (which requires the securities to be carried at fair value on the balance sheet with changes in fair value charged to other comprehensive income, a component of stockholders’ equity).However, the Company has elected to account for its investment in RMBS under the fair value option. Electing the fair value option requires the Company to record changes in fair value in the statement of operations, which, in management’s view, more appropriately reflects the results of our operations for a particular reporting period and is consistent with the underlying economics and how the portfolio is managed. The Company records RMBS transactions on the trade date.Security purchases that have not settled as of the balance sheet date are included in the RMBS balance with an offsetting liability recorded, whereas securities sold that have not settled as of the balance sheet date are removed from the RMBS balance with an offsetting receivable recorded. The fair value of the Company’s investments in RMBS is governed by FASB ASC 820, Fair Value Measurement. The definition of fair value in FASB ASC 820 focuses on the price that would be received to sell the asset or paid to transfer the liability in an orderly transaction between market participants at the measurement date.The fair value measurement assumes that the transaction to sell the asset or transfer the liability either occurs in the principal market for the asset or liability, or in the absence of a principal market, occurs in the most advantageous market for the asset or liability. Estimated fair values for RMBS are based on independent pricing sources and/or third party broker quotes, when available. Income on PT RMBS securities is based on the stated interest rate of the security. Premiums or discounts present at the date of purchase are not amortized. For IO securities, the income is accrued based on the carrying value and the effective yield. The difference between income accrued and the interest received on the security is characterized as a return of investment and serves to reduce the asset’s carrying value. At each reporting date, the effective yield is adjusted prospectively from the reporting period based on the new estimate of prepayments and the contractual terms of the security. For IIO securities, effective yield and income recognition calculations also take into account the index value applicable to the security. Changes in fair value of RMBS during each reporting period are recorded in earnings and reported as unrealized gains or losses on mortgage-backed securities in the accompanying statements of operations. Derivative Financial Instruments The Company uses derivative instruments to manage interest rate risk, facilitate asset/liability strategies and manage other exposures, and it may continue to do so in the future. The principal instruments that the Company has used to date are T-Note and Eurodollar futures contracts and options to enter in interest rate swaps (“interest rate swaptions”), but may enter into other derivatives in the future. The Company purchases a portion of its Agency RMBS through delayed delivery transactions (forward purchase commitments), including TBA securities.At times when market conditions are conducive, the Company may choose to move the settlement of these TBA securities out to a later date by entering into an offsetting short position, which is then net settled for cash, and simultaneously entering into a substantially similar TBA securities trade for a later settlement date.Such a set of transactions is referred to as a TBA “dollar roll” transaction.The TBA securities purchased at the later settlement date are typically priced at a discount to securities for settlement in the current month.This difference is referred to as the “price drop.”The price drop represents compensation to us for foregoing net interest margin and is referred to as TBA “dollar roll income.”Specified pools of mortgage loans can also be the subject of a dollar roll transaction, when market conditions allow. 7 The Company accounts for TBA securities as derivative instruments if either the TBA securities do not settle in the shortest period of time possible or if the Company cannot assert that it is probable at inception and throughout the term of the TBA security that it will take physical deliveryof the Agency RMBS for a long position, or make delivery of the Agency RMBS for a short position, upon settlement of the trade. The Company accounts for TBA dollar roll transactions as a series of derivative transactions. Gains, losses and dollar roll income associated with TBA securities and dollar roll transactions are reported in gain (loss) on derivative instruments in the accompanying statements of operations.The fair value of TBA securities is estimated based on similar methods used to value RMBS securities. The Company has elected to not treat any of its derivative financial instruments as hedges in order to align the accounting treatment of its derivative instruments with the treatment of its portfolio assets under the fair value option election. FASB ASC Topic 815, Derivatives and Hedging, requires that all derivative instruments be carried at fair value.Changes in fair value are recorded in earnings for each period. Holding derivatives creates exposure to credit risk related to the potential for failure on the part of counterparties to honor their commitments.In addition, the Company may be required to post collateral based on any declines in the market value of the derivatives.In the event of default by a counterparty, the Company may have difficulty recovering its collateral and may not receive payments provided for under the terms of the agreement.To mitigate this risk, the Company uses only well-established commercial banks as counterparties. Financial Instruments FASB ASC 825, Financial Instruments, requires disclosure of the fair value of financial instruments for which it is practicable to estimate that value, either in the body of the financial statements or in the accompanying notes. RMBS, Eurodollar and T-Note futures contracts, interest rate swaptions and TBA securities are accounted for at fair value in the balance sheets. The methods and assumptions used to estimate fair value for these instruments are presented in Note 11 of the financial statements. The estimated fair value of cash and cash equivalents, restricted cash, accrued interest receivable, receivable for securities sold, other assets, due to affiliates, repurchase agreements, payable for unsettled securities purchased, accrued interest payable and other liabilities generally approximates their carrying values as of September 30, 2015 and December 31, 2014 due to the short-term nature of these financial instruments. Repurchase Agreements The Company finances the acquisition of the majority of its PT RMBS through the use of repurchase agreements under master repurchase agreements. Pursuant to ASC Topic 860, Transfers and Servicing, the Company accounts for repurchase transactions as collateralized financing transactions, which are carried at their contractual amounts, including accrued interest, as specified in the respective agreements. Manager Compensation The Company is externally managed by Bimini Advisors, LLC (the “Manager” or “Bimini Advisors”), a Maryland limited liability company and wholly-owned subsidiary of Bimini. The Company’s management agreement with the Manager provides for payment to the Manager of a management fee and reimbursement of certain operating expenses, which are accrued and expensed during the period for which they are earned or incurred. Refer to Note 12 for the terms of the management agreement. 8 Earnings Per Share The Company follows the provisions of FASB ASC 260, Earnings Per Share. Basic earnings per share (“EPS”) is calculated as net income or loss attributable to common stockholders divided by the weighted average number of shares of common stock outstanding or subscribed during the period. Diluted EPS is calculated using the treasury stock or two-class method, as applicable, for common stock equivalents, if any. However, the common stock equivalents are not included in computing diluted EPS if the result is anti-dilutive. Income Taxes Orchid has qualified and elected to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”).REITs are generally not subject to federal income tax on their REIT taxable income provided that they distribute to their stockholders at least 90% of their REIT taxable income on an annual basis. In addition, a REIT must meet other provisions of the Code to retain its tax status. Orchid measures, recognizes and presents its uncertain tax positions in accordance with FASB ASC 740, Income Taxes.Under that guidance, Orchid assesses the likelihood, based on their technical merit, that tax positions will be sustained upon examination based on the facts, circumstances and information available at the end of each period.All of Orchid’s tax positions are categorized as highly certain.There is no accrual for any tax, interest or penalties related to Orchid’s tax position assessment.The measurement of uncertain tax positions is adjusted when new information is available, or when an event occurs that requires a change. Recent Accounting Pronouncements In June 2014, the FASB issued Accounting Standard Update (“ASU”) 2014-12, Compensation-Stock Compensation: Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. ASU 2014-12 requires that performance targets that affect vesting and that could be achieved after the requisite service period be treated as performance conditions.The effective date of ASU 2014-12 is for interim and annual reporting periods beginning after December 15, 2015.The ASU is not expected to materially impact the Company’s financial statements. In June 2014, the FASB issued ASU 2014-11, Transfers and Servicing (Topic 860): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. ASU 2014-11 amends the accounting guidance for repurchase-to-maturity transactions and repurchase agreements executed as repurchase financings, and requires additional disclosure about certain transactions by the transferor. ASU 2014-11 is effective for certain transactions that qualify for sales treatment for the first interim or annual period beginning after December 15, 2014. The new disclosure requirements for repurchase agreements, securities lending transactions and repurchase-to-maturity transactions that qualify for secured borrowing treatment is effective for annual periods beginning after December 15, 2014 and for interim periods beginning after March 15, 2015. The adoption of this ASU did not have a material impact on the Company’s financial statements. 9 NOTE 2.MORTGAGE-BACKED SECURITIES The following table presents the Company’s RMBS portfolio as of September 30, 2015 and December 31, 2014: (in thousands) September 30, 2015 December 31, 2014 Pass-Through RMBS Certificates: Hybrid Adjustable-rate Mortgages $ $ Adjustable-rate Mortgages Fixed-rate Mortgages Total Pass-Through Certificates Structured RMBS Certificates: Interest-Only Securities Inverse Interest-Only Securities Total Structured RMBS Certificates Total $ $ The following table summarizes the Company’s RMBS portfolio as of September 30, 2015 and December 31, 2014, according to the contractual maturities of the securities in the portfolio. Actual maturities of RMBS investments are generally shorter than stated contractual maturities and are affected by the contractual lives of the underlying mortgages, periodic payments of principal, and prepayments of principal. (in thousands) September 30, 2015 December 31, 2014 Greater than five years and less than ten years $ $ Greater than or equal to ten years Total $ $ The Company generally pledges its RMBS assets as collateral under repurchase agreements.At September 30, 2015 and December 31, 2014, the Company had unpledged securities totaling $142.4 million and $31.9 million, respectively.The unpledged balance at September 30, 2015 includes unsettled security purchases with a fair value of approximately $92.3 million that will be pledged as collateral under repurchase agreements on its settlement date in October 2015. NOTE 3.REPURCHASE AGREEMENTS As of September 30, 2015, the Company had outstanding repurchase obligations of approximately $1,943.3 million with a net weighted average borrowing rate of 0.47%.These agreements were collateralized by RMBS with a fair value, including accrued interest, of approximately $2,066.5 million (including unsettled securities sold with a fair value, including accrued interest, of approximately $84.1 million), and cash pledged to counterparties of approximately $2.0 million.As of December31, 2014, the Company had outstanding repurchase obligations of approximately $1,436.7 million with a net weighted average borrowing rate of 0.36%.These agreements were collateralized by RMBS with a fair value, including accrued interest, of approximately $1,522.9 million and cash pledged to counterparties of approximately $2.6 million. 10 As of September 30, 2015 and December 31, 2014, the Company’s repurchase agreements had remaining maturities as summarized below: ($ in thousands) OVERNIGHT BETWEEN 2 BETWEEN 31 GREATER (1 DAY OR AND AND THAN LESS) 30 DAYS 90 DAYS 90 DAYS TOTAL September 30, 2015 Fair market value of securities pledged, including accrued interest receivable $ $ $ $
